DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Note
This Office Action is in response to appeal brief filed 07/05/2022, where claims 1-17 are currently pending.

Allowable Subject Matter
Claims 3, 6, 7, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pg. 13-14, filed on 07/05/2022, with respect to previous rejection of claim 1 under 35 U.S.C. § 102, have been fully considered.  Applicant argued that XDA does not teach the limitation of “concurrently displaying the home screen user interface and a representation of the video that is playing in the application…in accordance with…a determination that there is video playing in the application when the touch gesture is detected”.  Examiner respectfully disagreed.  Not only the cited reference demonstrated the function of entering picture-in-picture mode after the video is started in full screen mode, and provided a gesture input to show the home screen, but also it explicitly disclose that such feature needs to be enabled for the specific application, e.g., Chrome as shown in the video timestamp 00:22-00:51.  Therefore, it is understood by one of ordinary skill in the art that the cited reference teaches concurrently displaying the home screen with the video shown in picture-in-picture mode when a determination for a video is playing.  As such, XDA teaches the above limitation.
Applicant further argued, see pg. 15-16, that XDA does not teach the limitation of “displaying the home screen user interface without displaying the representation of the video…in accordance with a determination…that there is not video playing in the application”.  The arguments are persuasive.  As such, the claim is currently rejected under new grounds.

Applicant’s arguments, see pg. 17-19, that XDA in view of Moezel do not teach every limitation of claim 3.  The arguments are persuasive.  As such, the previous rejection of the instant claim has been withdrawn.

Applicant’s arguments, see pg. 19-21, that XDA in view of Jitkoff do not teach every limitation of claim 7.  The arguments are persuasive.  As such, the previous rejection of the instant claim has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, 9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over XDA, (“Picture-in-Picture Mode in Android O – What You Need To Know”) (hereinafter XDA), in view of Wahab, (“How To Use Picture In Picture Mode For Videos On Facebook”) (hereinafter Wahab).

Referring to claim 1, XDA teaches a method, comprising: 
at an electronic device with a touch-sensitive display (Android mobile device, pg. 2-10, video timestamp 00:23-03:36): 
displaying, on the touch-sensitive display, a user interface for an application (Chrome browser, pg. 3, video timestamp 00:54-01:03); 
while displaying the user interface for the application, detecting a touch gesture that includes movement of a contact on the touch-sensitive display at least partially over the user interface for the application (while displaying the Chrome browser comprising a video in full screen mode, detecting a swipe up into the Chrome browser playing the video and a touch on a home button gesture (see arrow in the screen shot), pg. 3-7, video timestamp 00:56-01:04); and, 
in response to detecting the touch gesture, displaying a home screen user interface (in response to user’s swipe up into the Chrome browser and the touch on the home button gesture, a home screen is displayed comprising a plurality of application icons, pg. 7, video timestamp 00:56-01:04), including: 
in accordance with a determination that the touch gesture meets first system navigation criteria and a determination that there is video playing in the application when the touch gesture is detected, concurrently displaying the home screen user interface and a representation of the video that is playing in the application (first, the picture-in-picture mode needs to be turned on in the settings for the specific application, e.g., “Chrome”, video timestamp 00:22-00:51; in response to receiving the user’s swipe up into the Chrome browser and the touch on the home screen button gesture, while the video is playing, a scaled down representation of the video being played is displayed on the home screen, pg. 7, video timestamp 00:56-01:07), wherein the representation of the video hides a respective portion of the home screen user interface (portion of the home screen is hidden from view by the scaled down representation of the video being played, pg. 7, video timestamp 1:04-1:07); and, 
in accordance with a determination that the touch gesture meets the first system navigation criteria…displaying the home screen user interface without displaying the representation of the video (in response to receiving the user’s swipe up into the Chrome browser and the touch the home screen button gesture, when the video is not playing while in full screen mode, displaying the home screen without the scaled down representation of the video, pg. 8-10, video timestamp 01:11-01:14), wherein the respective portion of the home screen user interface is visible (the portion of the home screen previously hidden from view by the scaled down representation of the video is visible, pg. 7-10, video timestamp 01:04-01:14); and 
wherein the step of displaying the home screen user interface in response to detecting the touch gesture that includes movement of the contact on the touch-sensitive display at least partially over the user interface for the application is repeated multiple times including at least one time when there is video playing in the application when the touch gesture is detected and at least one time when there is not video playing in the application when the touch gesture is detected (the gesture of swipe up into the Chrome browser and the touch the home screen button is repeated multiple times including at least one time when the video is playing in the Chrome browser and at least one time when the video is not being played in the Chrome browser, pg. 2-10, video timestamp 00:24-01:14).
XDA teaches displaying the home screen without showing a video playing in picture-in-picture mode in response to receiving input to go to the home screen as discussed above.  However, XDA does not explicitly disclose not displaying the video in picture-in-picture mode when a determination that there is not video playing in the application when an input is received.
Wahab teaches not displaying the video in picture-in-picture mode when a determination that there is not video playing in the application when an input is received (“There’s also a neat picture in picture mode for videos on Facebook that lets you ‘minimize’ a video to a small corner of your screen and continue scrolling your feed. The video will continue to play, with sound. YouTube has this exact same thing. Here’s how you can enter picture in picture mode for videos on Facebook.  Look for a video you want to watch; it can be on your own news feed, a friend’s timeline, or on a page. Tap to play it; you must enter the video player. You can’t enter picture in picture mode from your news feed.”, 1:11-17.  Examiner notes, Wahab explicitly teaches that one must start a video before picture-in-picture mode can be entered.  In other words, if the video is not playing, picture-in-picture mode will not be entered, i.e., determination that there is no video playing in the application.)
XDA and Wahab are analogous art to the claimed invention because they are concerning with user interface that provides PiP function (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having XDA and Wahab before them to modify the method of displaying home screen using gesture input of XDA to incorporate the function of not entering PiP mode as taught by Wahab.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Wahab (1:7-3:8), because the function of not entering PiP mode does not depend on the method of displaying home screen using gesture.  That is the function of not entering PiP mode performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art.  The motivation to combine would have been to increase the flexibility of the user interface by providing user the freedom to only show videos the user would like to see; by tapping the video, the user is confirming he/she wants to see the video, and thus showing the video in PiP mode.  By not tapping the video, the user is making the choice to not want to see it, and thus not showing the video in PiP mode.

Referring to claim 2, XDA further teaches the method of claim 1, wherein the touch gesture includes a swipe gesture that starts at an edge of the touch-sensitive display (the gesture includes a swipe up into the Chrome browser from the bottom of the touch-sensitive display, pg. 3-7, video timestamp 00:56-01:04).

Referring to claim 5, XDA further teaches the method of claim 1, wherein: 
when there is video playing in the application when the touch gesture is detected, the representation of the video is played continuously during the touch gesture (the video is played continuously during the gesture, pg. 3-7, video timestamp 00:56-01:04); and 
the representation of the video continues to be played when the home screen user interface and the representation of the video are concurrently displayed (the video continues to be played when the home screen and the scaled down representation of the video are currently displayed, pg. 3-7, video timestamp 00:56-01:07).  

Referring to claim 8, XDA further teaches the method of claim 1, wherein, in accordance with the determination that the touch gesture meets the first system navigation criteria and the determination that there is video playing in the application when the touch gesture is detected, the representation of the video is displayed at a predetermined location (displaying the scaled down representation of the video at a predetermined lower right corner of the display, pg. 3-7, video timestamp 00:56-01:04).

Referring to claim 9, XDA further teaches the method of claim 1, wherein, in accordance with the determination that the touch gesture meets the first system navigation criteria and the determination that there is video playing in the application when the touch gesture is detected, the representation of the video is displayed overlaid on top of at least a portion of the home screen user interface (the scaled down representation of the video is displayed over at least the lower right portion of the home screen, pg. 3-7, video timestamp 00:56-01:04). 

Referring to claim 13, XDA further teaches the method of claim 1, including: 
while displaying the user interface for the application, detecting a second touch gesture that includes movement of a second contact on the touch-sensitive display at least partially over the user interface for the application (receiving user’s touch and drag gesture over the user interface of the Chrome browser, pg. 2-3, video timestamp 00:54-00:59); and, 
in response to detecting the touch gesture, in accordance with a determination that the touch gesture meets application operation criteria, performing an operation within the application (in response to the touch and drag gesture over the user interface of the Chrome browser, move the user interface to a different portion, pg. 2-3, video timestamp 00:54-00:59).

Regarding claim 14, the instant claim recites the electronic device that performs the steps of the method of claim 1; therefore, the same rationale of rejection is applicable.  Claim 14 being an apparatus claim, includes the additional elements of one or more processors and memory.  However, XDA further teaches such elements (the electronic device shown in the video for the demonstration being an Android mobile device, which inherently includes one or more processors and memory, pg. 2-10, video timestamp 00:23-03:36).

Regarding claim 15, the instant claim recites the non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions when executed performs the steps of the method of claim 1; therefore, the same rationale of rejection is applicable. 


Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over XDA in view of Wahab as applied to claim 1 above, and further in view of Jitkoff, (US 20150169071 A1) (hereinafter Jitkoff).

Referring to claim 4, XDA further teaches the method of claim 1, wherein, when there is video playing in the application when the touch gesture is detected, a displayed size of the representation of the video is dynamically adjusted… (the displayed size of the video is dynamically adjusted, e.g., shrinking, when receiving the swipe up into the Chrome browser and the touch on the home button gesture, pg. 3-7, video timestamp 00:56-01:04).
However, XDA in view of Wahab do not explicitly teach the size is dynamically adjusted during the touch gesture.
Jitkoff teaches dynamically adjusted during the touch gesture (“User 201 may perform a home navigation swiping gesture 292 to reveal a home screen 241 (FIG. 2B)”, ¶ [0044], figs. 2A-B; “when a home navigation swiping gesture is detected, a home screen may fill the entirety of the touchscreen display or may only reveal certain portions extending from the top edge of the touchscreen display (e.g., stopping at one or more detent bands) based on the swiping gesture and associated motions performed by the user”, ¶ [0021], figs. 2A-B; detent bands 255u-z, ¶ [0048], fig. 2B).
XDA, Wahab, and Jitkoff are analogous art to the claimed invention because they are concerning with manipulating on screen content through gesture input (i.e. same field of endeavor).	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having XDA in view of Wahab and Jitkoff before them to substitute the home navigation swiping gesture as taught by Jitkoff for the swipe up and touch gesture of XDA in view of Wahab.  Because both XDA in view of Wahab and Jitkoff teach methods of presenting home screen in response to user’s input, it would have been obvious to one skilled in the art to substitute one known element for the other to achieve the predictable result of touch gesture input technology.  The motivation to substitute would have been to increase the speed of operation by simplifying the user input.
Referring to claim 16, XDA in view of Wahab teach the touch gesture comprising a swipe gesture.  However, XDA in view of Wahab do not explicitly teach that the touch gesture is a swipe gesture.
Jitkoff teaches touch gesture is a swipe gesture (“User 201 may perform a home navigation swiping gesture 292 to reveal a home screen 241 (FIG. 2B)”, ¶ [0044], figs. 2A-B).
XDA, Wahab, and Jitkoff are analogous art to the claimed invention because they are concerning with manipulating on screen content through gesture input (i.e. same field of endeavor).	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having XDA in view of Wahab and Jitkoff before them to substitute the home navigation swiping gesture as taught by Jitkoff for the swipe up and touch gesture of XDA in view of Wahab.  Because both XDA in view of Wahab and Jitkoff teach methods of presenting home screen in response to user’s input, it would have been obvious to one skilled in the art to substitute one known element for the other to achieve the predictable result of touch gesture input technology.  The motivation to substitute would have been to increase the speed of operation by simplifying the user input.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over XDA in view of Wahab as applied to claim 1 above, and further in view of Ko et al., (US 20180052369 A1) (hereinafter Ko).

Referring to claim 10, XDA in view of Wahab teach a method of in response to receiving user’s input gesture at least partially over a user interface of an application while a video is being played in the application, display a home screen user interface and a scaled down representation of the video hiding a portion of the home screen user interface, in response to receiving the user’s input gesture at least partially over the user interface of the application while the video is not being played in the application, display the home screen user interface where the portion of the home screen user interface would be hidden by the scaled down representation of the video is visible, and the step of displaying the home screen user interface in response to detecting the user’s input gesture is repeated multiple times.  However, XDA in view of Wahab do not explicitly teach while displaying the user interface for the application, detecting a second touch gesture that includes movement of a second contact on the touch-sensitive display at least partially over the user interface for the application; and, 
in response to detecting the second touch gesture, in accordance with a determination that the second touch gesture meets second system navigation criteria, displaying a system user interface that is distinct from the home screen user interface.
Ko teaches while displaying the user interface for the application, detecting a second touch gesture that includes movement of a second contact on the touch-sensitive display at least partially over the user interface for the application; and, 
in response to detecting the second touch gesture, in accordance with a determination that the second touch gesture meets second system navigation criteria, displaying a system user interface that is distinct from the home screen user interface (“Referring to FIG. 7A and FIG. 7B, the electronic device according to various example embodiments of the present disclosure may display the content (e.g., a video)…on a touch screen having a display region 710”, ¶ [0109], fig. 7A; “In case where a preset first touch input occurring in one of the second regions 712 and 713 is detected, the electronic device may execute a set function.  The first touch input may be a touch and move (e.g., a drag, a swipe) of moving in direction going from the second regions 712 and 713 to the first region 711”, ¶ [0110], fig. 7A; “in case where a touch and move is detected…the electronic device may split the display region 710 into two, and scale down and display a content screen in a first split region 714 and display an App list screen in a second split region 715”, ¶ [0111], fig. 7A.  The examiner interprets the system user interface as the App list screen.)
XDA, Wahab, and Ko are analogous art to the claimed invention because they are concerning with transitioning between user interfaces (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having XDA in view of Wahab and Ko before them to modify the method of displaying home screen using gesture of XDA in view of Wahab to incorporate the function of displaying an App list in response to user gesture input as taught by Ko.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Ko (¶ [0108]-[0114] and fig. 7A), because the function of displaying an App list in response to user gesture input does not depend on the method of displaying home screen using gesture.  That is the function of displaying an App list in response to user gesture performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art.  The motivation to combine would have been to increase convenience by allowing user a way to quickly access certain function(s).

Referring to claim 11, XDA in view of Wahab teach a method of in response to receiving user’s input gesture at least partially over a user interface of an application while a video is being played in the application, display a home screen user interface and a scaled down representation of the video hiding a portion of the home screen user interface, in response to receiving the user’s input gesture at least partially over the user interface of the application while the video is not being played in the application, display the home screen user interface where the portion of the home screen user interface would be hidden by the scaled down representation of the video is visible, and the step of displaying the home screen user interface in response to detecting the user’s input gesture is repeated multiple times.  However, XDA in view of Wahab do not explicitly teach the system user interface is a user interface that is configured to select an open application to display from a plurality of recently used applications.
Ko further teaches the system user interface is a user interface that is configured to select an open application to display from a plurality of recently used applications (“an App list screen displaying icons of applications may be displayed in another region among the split regions.  For example, icons of…recently used applications”, ¶ [0118]).

Referring to claim 12, XDA in view of Wahab teach a method of in response to receiving user’s input gesture at least partially over a user interface of an application while a video is being played in the application, display a home screen user interface and a scaled down representation of the video hiding a portion of the home screen user interface, in response to receiving the user’s input gesture at least partially over the user interface of the application while the video is not being played in the application, display the home screen user interface where the portion of the home screen user interface would be hidden by the scaled down representation of the video is visible, and the step of displaying the home screen user interface in response to detecting the user’s input gesture is repeated multiple times.  However, XDA in view of Wahab do not explicitly teach while concurrently displaying the system user interface and the representation of the video, detecting an input that selects a second application, distinct from the application that includes the video; and, 
in response to detecting the input that selects the second application, concurrently displaying the second application and the representation of the video.
Ko further teaches while concurrently displaying the system user interface and the representation of the video (“in case where a touch and move is detected…the electronic device may split the display region 710 into two, and scale down and display a content screen in a first split region 714 and display an App list screen in a second split region 715”, ¶ [0111], fig. 7A), detecting an input that selects a second application, distinct from the application that includes the video (“an App list screen displaying icons of applications may be displayed in another region among the split regions.  For example, icons of concurrently executable applications, recently used applications”, ¶ [0118], fig. 7A; “In case where a specific icon is selected from the App list screen, an execution screen of a corresponding application may be displayed in the second split region 715”, ¶ [0111], fig. 7A); and, 
in response to detecting the input that selects the second application, concurrently displaying the second application and the representation of the video (“In case where a specific icon is selected from the App list screen, an execution screen of a corresponding application may be displayed in the second split region 715”, ¶ [0111], fig. 7A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20150365306 (Chaudhri) – discloses systems and methods of providing a video application in PIP mode that overlays a home screen.
US 20150128042 (Churchill) – discloses a multitasking experience on a home screen with interactive PIP.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Examiner, Art Unit 2144